COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-033-CV
 
 
LEN FREEMYER                                                                     APPELLANT
 
  
V.
 
 
FIRST BANK                                                                            APPELLEE
  
----------
FROM 
THE 352ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND 
JUDGMENT
----------
        We 
have considered the “Agreed Joint Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: April 29, 2004

 
NOTES
1.  
See Tex. R. App. P. 
47.4.